EXHIBIT 10.2(g)

CYTEC INDUSTRIES INC.

Key Manager Income Continuity Plan

(as amended and restated September 30, 2009)

1. Purpose. The purpose of this Key Manager Income Continuity Plan (the “Plan”)
is to retain the services of executives in the senior management group of Cytec
Industries Inc. (the “Company”) and its subsidiaries and to reinforce and
encourage the continuing attention, dedication and loyalty of these executives
without the distraction of concern over the possibility of involuntary or
constructive termination of employment resulting from unforeseen developments,
by providing income continuity for a limited period.

The Plan, as amended and restated, is intended to comply with Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), the regulations
thereunder and related guidance issued by the Internal Revenue Service (“IRS”).

2. Definitions. Unless the context otherwise requires, the following terms shall
have the meanings respectively indicated:

 

  (a) “Board of Directors” shall mean the board of directors of Cytec Industries
Inc.

 

  (b) “Cause” shall mean (i) the willful and continued failure by a Participant
substantially to perform such Participant’s duties with the Company (other than
any such failure resulting from such Participant’s incapacity due to physical or
mental illness), after a demand for substantial performance is delivered to the
Participant by the Company which specifically identifies the manner in which the
Company believes that the Participant has not substantially performed such
Participant’s duties, or (ii) the willful engaging by the Participant in conduct
demonstrably injurious to the Company. For purposes of this definition, no act,
or failure to act, on the part of a Participant shall be considered “willful”
unless done, or omitted to be done, by the Participant without reasonable belief
that such Participant’s action or omission was in the best interests of the
Company and was lawful.

 

  (c) A “Change in Control” shall be deemed to have occurred upon the occurrence
of the one of the following events:

 

  (i) Any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of either the total fair market value or
total voting power of the stock of the Company; or



--------------------------------------------------------------------------------

  (ii) Any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 35% or more of the total voting power of the Company; or

 

  (iii) A majority of members of the Board of Directors is replaced during any
12-month period by directors whose appointment or election is not recommended by
a majority of the members of the Board of Directors prior to the date of the
appointment or election; or

 

  (iv) Any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or more than 60% of the total gross fair market
value of all of the assets of the Company immediately prior to such acquisition.

 

  (d) “Company” shall mean Cytec Industries Inc. and, except for the purposes of
Section 2(c) of the Plan, shall include any of its subsidiaries which employs
Participants of this Plan.

 

  (e) “Date of Termination” shall mean (i) if the employment of a Participant is
terminated by death, the date of such Participant’s death, (ii) if the
Participant retires, the date of such Participant’s retirement, (iii) if such
employment is terminated by the Company other than for Cause or other than as a
result of Disability, the date specified in the Notice of Termination, (iv) if
such employment is terminated for Disability, the date of such Participant’s
Disability, (v) if employment is terminated by the Participant for Good Reason,
the date specified in the Notice of Termination, as it may be amended from time
to time, (vi) if the Participant’s employment is terminated following a Change
in Control, the date specified in the Notice of Termination, and (vii) otherwise
shall be the last day of work.

 

  (f) “Disability” shall mean that a Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.

 

  (g) “Executive Leadership Team” shall mean the Executive Leadership Team of
Cytec Industries Inc. as appointed from time to time by the Chief Executive
Officer of Cytec Industries Inc., or such other body as shall have similar
authority and responsibility.

 

2



--------------------------------------------------------------------------------

  (h) “Good Reason” shall mean:

 

  (i) A change in assignment resulting in the assignment to a Participant of
substantially reduced responsibilities compared with those assigned to such
Participant prior to such change, or any change in the Participant’s status,
authority or position which represents a demotion (actual or de facto) from the
Participant’s status, authority or position immediately prior to such change,
except in connection with the termination of the Participant’s employment
because of death or retirement, by the Company for Disability or Cause, or by
the Participant other than for a Good Reason enumerated in any of the following
subparagraphs of this subsection (h);

 

  (ii) The assignment to a Participant of duties inconsistent with such
Participant’s responsibilities prior to such assignment, unless such new duties
are consistent with a position of equal or greater status, authority, and
position;

 

  (iii) A reduction in the then current base salary of a Participant unless
substantially all other Participants have their base pay reduced by a similar
percentage at approximately the same time, or a reduction in the then current
base salary of a Participant that occurs (i) after a Change in Control or
(ii) while a Prospective Change in Control is pending if the pending Change in
Control becomes a Change in Control within one year after the date of such
reduction in base salary;

 

  (iv) A failure to pay a Participant any portion of such Participant’s current
or deferred compensation within seven (7) days of the date such compensation is
due;

 

  (v) The relocation of the principal executive offices of the Company to a
location more than 50 miles from the location of the present executive offices
or outside of New Jersey, or requiring a Participant to be based anywhere other
than the principal executive offices (or, if a Participant is not based at such
executive offices, requiring such Participant to be based at another location
not within 50 miles of such location) except for required travel on business to
an extent substantially consistent with such Participant’s duties and
responsibilities, or in the event of consent to any such relocation of the base
location of a Participant the failure to pay (or provide reimbursement for) all
expenses of such Participant incurred relating to a change of principal
residence in accordance with the applicable personnel policies of the Company in
effect as of the date of the relocation or proposed relocation;

 

3



--------------------------------------------------------------------------------

  (vi) The failure to continue in effect any benefit or compensation plan
(including, but not limited to, the Long-Term Disability Plan, the I.C. Plan,
this Plan, the stock option and stock appreciation right features of the 1993
Stock Award and Incentive Plan (or of any subsequent and/or substitute plan)),
the Employees’ Savings Plan, the Supplemental Savings Plan, life insurance plan,
health and accident plan, disability or vacation plan in which a Participant is
participating, or the taking of any action which would adversely affect
participation (including the Participant’s eligibility to participate, the
amount of the Participant’s benefits, and the level of the Participant’s
participation relative to other participants) in or materially reduce benefits
under any of such plans, or the failure to fund any “rabbi trust” created for
the payment of any of the foregoing benefits, when, and to the extent, required
by the terms of any such trust, unless such action is required pursuant to law
or unless substantially similar benefits are continued in the aggregate under
other plans, programs or arrangements.

 

  (vii) The failure to obtain the assumption of or an agreement to carry out the
terms of this Plan by any successor as contemplated in Section 10 of the Plan;
or

 

  (viii) Any purported termination of a Participant’s employment (other than in
connection with the sale or other disposition of a Participant’s business unit
where the Participant becomes an employee of, or consultant to, the acquiror, as
provided in Section 4 of the Plan) by the Company which is not effected pursuant
to a Notice of Termination as herein defined.

 

  (i) “I.C. Plan” means the existing system of annual cash bonuses payable to
Company employees (including Participants), pursuant to which annual target
bonuses are established based upon job levels and payments of bonuses as a
percentage of such targets are made based upon Company, business group and
individual performance.

 

  (j) “Notice of Termination” shall mean a notice which indicates the specific
basis for termination of employment relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide such basis. The
Notice of Termination shall also include the date of termination.

 

  (k) “Participant” shall mean a person who is employed by the Company on a
full-time basis (as reflected in the Company’s payroll records) and for a
regular fixed compensation (other than on a retainer or compensation for
temporary employment) and who is included in the membership of this Plan as
provided in Section 3 of the Plan.

 

  (l) “Prospective Change in Control” shall have the meaning as defined in
Section13(b) of the Plan.

3. Membership. The Executive Leadership Team may designate any employee who is
not a participant of the Executive Income Continuity Plan and who is Level G-20
or above as a Participant. After an employee becomes a Participant, such
Participant’s membership shall continue until the Participant’s death or
retirement, termination of employment by the Company for Cause or Disability,
termination of employment by such Participant other than for Good Reason, or
until such time, if any, as the Participant becomes a participant of the
Executive Income Continuity Plan.

 

4



--------------------------------------------------------------------------------

4. Termination of Employment. Each Participant shall be entitled to receive the
income continuation payments provided for in Section 5 of the Plan upon
termination of such Participant’s employment, unless such termination is
(a) because of the Participant’s death, Disability or retirement, (b) by the
Company for Cause, (c) by such Participant for any reason (other than a reason
specified in Sections 2(h)(iii) or 2(h)(v) of the Plan which occurs within 120
days prior to the termination) if such, termination occurs prior to a
Prospective Change in Control, or (d) by such Participant other than for Good
Reason if such termination occurs after a Change in Control; provided that a
Participant shall not be entitled to any income continuation payments if the
termination of employment occurs in connection with the sale or other
disposition by the Company of the business unit within which the Participant is
employed and such Participant becomes, in connection with such sale or other
disposition, or within six months thereof, either (i) an employee of the
acquiror or (ii) a consultant to the acquiror earning consulting fees
substantially similar to (or higher than) the Participant’s base salary and
incentive compensation from the Company; and provided, further, that, if Notice
of Termination is given prior to a Change in Control, such Participant shall
have signed and delivered, in form and substance satisfactory to the General
Counsel, non-disparagement agreement, a one-year non-compete agreement and a
waiver, effectively waiving all claims against the Company (including its
officers, directors, employees and agents) arising out of such Participant’s
employment or termination, other than claims for payment post-termination of
employment under the terms of this Plan and employee benefit and compensation
plans of the Company, such waiver, non-disparagement agreement and a non-compete
agreement, to be delivered no later than the later of thirty days following
(i) the date of Notice of Termination, or (ii) written request therefor by the
Company.

5. Income Continuation.

(a) Subject to the provisions of Section 6 of the Plan, upon termination of
employment of a Participant, pursuant to Section 4 of the Plan, the Company
shall pay to the Participant the sum of (x) and (y) where (x) equals the greater
of the Participant’s annual base salary at the rate in effect at the time Notice
of Termination is given and the guideline amount of severance pay payable to the
Participant on the Date of Termination under the Company’s severance pay policy
as in effect at that time and (y) equals the Participant’s Annual Bonus
(excluding performance stock/cash awards) under the I.C. Plan based on the
Participant’s annual base salary, in equal semi-monthly installments over a
period of 12 months following the Date of Termination, on approximately the
fifteenth and last days of each month, subject to Subsection (b) of this
Section 5; provided that in the case of Notice of Termination given after a
Change in Control, such 12 month period shall be extended to 24 months and such
amount shall be payable in a lump sum following the Date of Termination, subject
to Subsection (b) of this Section 5. As used in this Section 5 of the Plan,
“Annual Bonus” means the greater of (i) the annual target bonus under the I.C.
Plan attributable to the Participant or (ii) said annual target bonus times a
fraction equivalent to the average percentage of said annual target bonus paid
to said Participant for each of the two preceding fiscal years of the Company
(or for such lesser period of time as such Participant participated in the I.C.
Plan). Notwithstanding the foregoing, if termination

 

5



--------------------------------------------------------------------------------

occurred for Good Reason as specified in Section 2(h)(iii) or 2(h)(vi) of this
Plan, the termination payments provided in this Section 5(a) shall be calculated
using the annual base salary and Annual Bonus as in effect immediately before
the reduction of such annual base salary or Annual Bonus.

(b) All payments under subsection (a) of this Section 5 of the Plan shall
commence, or be paid, on the first business day of the seventh month after the
Date of Termination. Payments that would have been made during the six-month
period following the Participant’s Date of Termination shall be paid to the
Participant on the first business day of the seventh month after the Date of
Termination, without interest.

Notwithstanding anything in the Plan to the contrary, (i) no payment shall be
made with respect to any period beyond the date of a Participant’s 65th birthday
(including the portion of the lump sum payment described in Subsection (a) that
relates to installment payments that would have been made after the Participant
attained age 65 if the Participant would have received installment payments
rather than the lump sum payment), and (ii) there shall be deducted from any
payments required hereunder (x) any payments made with respect to any required
notice period under any employment agreement between a Participant and the
Company or one of its subsidiaries, (y) any payments received by the Participant
under the Company’s Long Term Disability Plan or under any short term disability
plan or program of the Company during the period with respect to which income
continuation is computed hereunder and (z) any severance payments or termination
payments received by the Participant from the Company or any of its direct or
indirect subsidiaries required under the local laws of any country other than
the United States. Payments that otherwise cannot be made to the Participant
prior to the Participant’s 65th birthday as a result of the six-month delay
described in Subsection (b) of this section shall be paid to the Participant on
the first business day of the seventh month after the Participant’s Date of
Termination, without interest.

6. Competitive Employment. The Company, at its option, may discontinue any
payments being made to any Participant pursuant to Section 5 of the Plan if such
Participant engages in the operation or management of any business anywhere in
the world, whether as owner, stockholder, partner, officer, consultant, employee
or otherwise, which at such time is in competition with any business of the
Company in any field with which such Participant was involved during the last
two years of the Participant’s employment by the Company. Ownership by such
Participant of five percent or less of the shares of stock of any company listed
on a national securities exchange or having at least 100 stockholders shall not
make such Participant a “stockholder” within the meaning of that term as used in
this Section 6 of the Plan.

7. Maintenance of Other Benefit Plans. The Company shall maintain in full force
and effect, for the continued benefit of each Participant entitled to receive,
or who received, payments pursuant to Section 5 of the Plan, for one year
following the Participant’s Date of Termination, comprehensive medical and
dental insurance, group life insurance, financial planning and tax preparation
and counseling services, and excess personal liability insurance (but not
including disability coverage), on the same basis as such Participant
participated immediately prior to the Date of Termination; provided that if such
Participant’s continued participation is not permitted under the general terms
and provisions of such plans and programs or applicable law, the Company shall
provide equivalent benefits.

 

6



--------------------------------------------------------------------------------

8. Outplacement. Subject to Section 6 of the Plan, upon termination of a
Participant pursuant to Section 4 of the Plan, the Company shall, in addition to
the payments provided for in Section 5 of the Plan, provide, for one year
following the Participant’s Date of Termination or, if the Participant becomes
employed by a new employer less than one year after the Participant Date of
Termination, until the Participant becomes so employed, the services of a
reputable outplacement organization, including telephone and office expenses
incurred in seeking new employment.

9. No Mitigation. No Participant shall be required to mitigate the amount of any
payment provided for under this Plan by seeking other employment or otherwise,
nor shall the amount of any payment so provided for be reduced by any
compensation earned by any Participant as the result of employment by another
employer, by retirement benefits or by offset against any amount claimed to be
owed by the Participant to the Company.

10. Successors. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and assets of the Company, by a written
agreement, to expressly assume and agree to carry out the provisions of this
Plan in the same manner and to the same extent that the Company would be
required to carry them out if no such succession had occurred.

11. Notice. Any notice expressly provided for under this Plan shall be in
writing, shall be given either manually or by mail, telegram, telex, telefax or
cable, and shall be deemed sufficiently given, if and when received by the
Company at its offices at 5 Garret Mountain Plaza, West Paterson, New Jersey
07424 Attention: Secretary, or by any Participant at the address on the records
of the Company for such Participant, or if and when mailed by registered mail,
postage prepaid, return receipt requested, addressed to the Company or the
Participant to be notified at such address. Either the Company or any
Participant may, by notice to the other, change its address for receiving
notices.

12. Funding. All payments provided for under this Plan for Participants
(including those who have retired) shall not be funded or secured, and no trust
shall be created hereunder. Payments under the Plan shall become fully vested
and nonforfeitable upon the termination of a Participant’s employment within two
years after a Change in Control, except for a termination where the Participant
would not be entitled to income continuation payments as provided in Section 4
of the Plan.

13. Amendment and Termination.

(a) The Executive Leadership Team may at any time or from time to time amend or
terminate this Plan, including but not limited to the reduction or termination
after the termination of a Participant’s employment of any non-vested benefit
hereunder; provided, however, that no such amendment or termination may
adversely affect any vested benefits hereunder; and, provided further, that
after a Change in Control, this Plan may not be amended without the consent of
all persons who were Participants as of the date of such Change in Control
(including those who have retired).

 

7



--------------------------------------------------------------------------------

(b) In addition, no amendment or termination made within one year before a
Change in Control and made while a Prospective Change in Control is pending may
adversely affect any benefit that might at any time be or become owing hereunder
to a person who, immediately prior to the commencement of such Prospective
Change in Control, was a Participant, without the consent of such person (other
than a benefit to any such person who is the person, or part of the group,
making the offer, or negotiating to make the offer, which constitutes the
Prospective Change in Control). As used herein, the term “Prospective Change in
Control” means (i) any offer presented, directly or indirectly, to the Board of
Directors of the Company which, if consummated, would constitute a Change in
Control or (ii) any negotiation with the Board of Directors or any committee or
representative thereof to make such an offer (including the unilateral
announcement of the terms on which such an offer would be made).

14. Claim and Appeal Procedure. This Section 14 of the Plan shall not apply
after there has been a Change in Control.

The Company shall appoint a person or persons to adjudicate claims and appeals
under the Plan (the “Administrator”). The Administrator shall provide adequate
notice in writing to any Participant or to any beneficiary (the “Claimant”)
whose claim for benefits under the Plan has been denied. The Administrator’s
notice to the Claimant shall set forth:

(a) The specific reason for the denial;

(b) Specific references to pertinent Plan provisions upon which the
Administrator based its denial;

(c) A description of any additional material and information that is needed;

(d) That any appeal the Claimant wishes to make of the adverse determination
must be in writing to the Administrator within seventy-five (75) days after
receipt of the Administrator’s notice of denial of benefits. The Administrator’s
notice must further advise the Claimant that failure to appeal the action to the
Administrator in writing within the seventy-five (75) day period will render the
Administrator’s determination final, binding and conclusive; and

(e) The name and address to whom the Claimant may forward an appeal.

If the Claimant should appeal to the Administrator, the Claimant, or the
Claimant’s duly authorized representative, may submit, in writing, whatever
issues and comments the Claimant or the Claimant’s duly authorized
representative feels are pertinent. The Claimant, or the Claimant’s duly
authorized representative, may review pertinent Plan documents. The
Administrator shall re-examine all facts to the appeal and make a final
determination as to whether the denial of benefits is justified under the
circumstances. The Administrator shall advise the Claimant of its decision
within sixty (60) days of the Claimant’s written request for review, unless
special circumstances (such as a hearing) would make the rendering of a decision
within the sixty (60) day limit unfeasible, but in no event shall the
Administrator render a decision respecting a denial for a claim of benefits
later than one hundred twenty (120) days after its receipt of a request for
review. The Administrator’s notice to the Claimant shall set forth:

(i) The specific reason for the denial;

 

8



--------------------------------------------------------------------------------

(ii) Specific references to pertinent Plan provisions upon which the
Administrator based its denial;

(iii) A statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant’s claim; and

(iv) A statement that the Claimant has a right to bring a civil action under
Section 502(a) of ERISA.

15. Governing Law. This Plan, and the rights and obligations of the Company and
the Participants hereunder, shall be construed and governed in accordance with
the law of the State of New Jersey.

16. Partial Invalidity. If any provision of this Plan is determined to be
invalid or unenforceable, such invalidity or unenforceability shall not affect
the remaining provisions of this Plan, which shall remain in effect in
accordance with its terms.

*    *    *

 

/s/ ROY SMITH     10/16/2009 ROY SMITH     DATE /s/ MARILYN R. CHARLES    
10/16/2009 MARILYN R. CHARLES     DATE

 

9